Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 10/6/21.

Drawings
1.	The drawings filed on 10/6/21 are acceptable.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/6/21, 2/15/22 and 7/25/22 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Reason for Allowance
3.	Claims 1-23 are allowed.  Independent claims 1, 11, 20, 21 and dependent claims 2-10, 12-19 and 22-23 are allowable because of the following reason:   
Although Knoulich, (US PGPub. No.: 20180131782) the closest prior art, teaches using push notifications for efficient communication of content or “payload” from application providers to a plurality of users of the providers' applications and registration identifiers linked to the respective target third party application 20 and the target users (hence, collective communication primitive)); Patiejunas, (US Patent No.: 9830111), teaches parallel processing and the data payload 104 may be received by a user with a request to store the data payload; and Naara, (US PGPub. No.: 20190068736), teaches a stream to push content to a source and whether additional push request are expected; Applicants' independent claims recite limitations that clearly and distinctly distinguish from the teachings of the prior art. More specifically, the prior art fails to particularly teach or suggest the combination and sequence of steps of independent claim 1, and similarly recited in independent claims 11, 20 and 21 as a whole and of combining a payload in the push request with an intermediate result stored in the entry to produce a combined intermediate result that is stored in the entry; determining whether additional push requests associated with the collective communication primitive are expected to be received by the network device; and if additional push requests are expected to be received, then waiting to receive one or more additional push requests associated with the collective communication primitive, wherein a payload associated with each of the one or more additional push requests is combined with the combined intermediate result stored in the entry, or if additional push requests are not expected to be received, then generating a push response that is forwarded to at least one endpoint of the plurality of endpoints that participates in a computation, wherein a payload of the push response includes the combined intermediate result.
Since neither Knoulich, Patiejunas nor Naara and the remaining cited art taken alone or in combination fails to particularly teach or suggest the combination or sequence of steps of independent claim 1 and similarly recited in independent claims 11, 20 and 21; then independent claims 1, 11, 20, 21 and their respective dependent claims 2-10, 12-19 and 22-23 are allowable.  

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, i.e. O’Reilly, claim 13, US Patent No.: 9178949.  See form 892.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARDS whose telephone number is (571)270-71767176.  The examiner can normally be reached on Mon-Thurs 7:00 am-5:30 pmMon-Thurs 7:00 am-5:30 pm.

7.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        8/16/22